DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama (JP 2009291344 A) in view of Gueret (US Pub. 2011/0168204).
Regarding claim 1, Masuyama discloses an applicator (1) for a cosmetic product having a proximal end (3a) and a free end (3b), and comprising at least two rows (see annotated FIG. 5b below) of fingers (4) forming a first and a second planar layer respectively (see annotated FIG. 5b below), the two layers being separate and parallel to one another (see annotated FIG. 5b below), the two rows facing each other (see annotated FIG. 5b below showing the first and second rows facing each other), these two rows being adjacent (see annotated FIG. 5b below showing the first and second row adjacent to each other when viewed from above). Masuyama does not disclose that one dimension of the fingers decreases along the applicator from the However, Gueret teaches an applicator for applying cosmetic compositions where the fingers (18) have a dimension that decreases along the applicator from the proximal end to the free end (see FIG. 65 depicting the length of the fingers decreasing along the applicator and also the angle of the fingers with respect to the core 10 decrease along the applicator from the proximal end to the free end; see also paras. [0071,0073] describing that the fingers may be oriented in a half-fan towards the front which is a set of teeth having directions of elongation forming angles relative to the longitudinal axis of the core, as measured relative thereto, in the range 0 to 90 degrees, that decrease on going towards the distal end). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the length or angle relative to the core of the fingers as provided by Masuyama to decrease along the applicator from the proximal end to the distal end as taught by Geueret as a conventional and well-known shape of mascara applicators wherein during use the narrower and angled distal end is oriented towards the medial lashes of the eye rather than distal so that a greater degree of precision and different angle of orientation of application is allowed – providing a user greater control and precision in applying cosmetic to the shorter medial lashes. The combination above provides the angle between a longitudinal direction of the applicator and each finger decreases along the applicator from the proximal end to the free end (see Gueret FIG. 65 depicting the length of the fingers decreasing along the applicator and also the angle of the fingers with respect to the core 10 decrease along the applicator from the proximal end to the free end; see also paras. [0071,0073] describing that the fingers may be oriented in a half-fan towards the front which is a set of teeth having directions of elongation forming 


    PNG
    media_image1.png
    695
    714
    media_image1.png
    Greyscale

Regarding claims 3-4, the combination of Masuyama and Gueret provides the applicator according to claim 1. Masuyama further discloses a third and fourth row of fingers (see annotated FIG. 5 as depicted in the rejection of claim 1 above) extending into the first layer and second layer, respectively (see annotated FIG. 5 as depicted in 
Regarding claim 5, the combination of Masuyama and Gueret provides the applicator according to claim 1. Masuyama further discloses at least some of the fingers (4) of two of the rows extending into a given layer have respective opposite directions (see annotated FIG. 5 above showing the first and third row in the first planar layer extending in opposite directions and the second and fourth row in the second planar layer extending in opposite directions).
Regarding claim 6, the combination of Masuyama and Gueret provides the applicator according to claim 1. Masuyama appears to depict an offset of each row relative to each other (compare FIG. 5a with FIG. 1a where the addition of two opposing rows yields intermittent fingers along the length of the applicator when viewed from the side). In addition as seen by annotated FIG. 5 below, Masuyama further discloses that fingers of two rows (first row and second row) facing each other are offset relative to one another along a longitudinal direction of the applicator (see annotated FIG. 5b below showing the axis of the first row of fingers longitudinally offset from the axis of the second row of fingers).

    PNG
    media_image2.png
    356
    490
    media_image2.png
    Greyscale

Regarding claim 7, the combination of Masuyama and Gueret provides the applicator according to claim 1. The combination above further provides that in at least on row of the at least two rows, every finger of that row has a dimension or direction that is different from the others. The fingers of a row as provided by Masuyama as modified by Guerent to have either a length or angle dimensionality decreasing along the applicator provides that every finger with either have a length or angle that is different from the other fingers of that row (see FIG. 65 of Gueret depicting the length of the fingers decreasing along the applicator and also the angle of the fingers with respect to the core 10 decrease along the applicator from the proximal end to the free end).
Regarding claims 11-13, the combination of Masuyama and Gueret provides the applicator according to claim 1. Masuyama further discloses that the shape of the main fingers (4) being of a flat cross-section in a direction parallel to a longitudinal direction of the applicator, a generally flat shape in a lanceolate shape (see FIG. 5a 
Regarding claim 16, the combination of Masuyama and Gueret provides the applicator according to claim 1. Masuyama further discloses that the applicator is made in one piece (see the singular piece applicator as depicted in FIG. 5b; see also para. [0012] describing the fingers being formed integrally with the core).
Regarding claim 17, the combination of Masuyama and Gueret provides the applicator according to claim 1. The combination further provides a cosmetic article comprising an applicator according to claim 1 (see the applicator 1 of Masuyama being made of a core 3, fingers 4, and a cap 2).
Claims 8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Masuyama and Gueret, as applied to claim 1 above, and further in view of Lewis (WO 2015110853 A1).
Regarding claims 8-10, the combination of Masuyama and Gueret provides the applicator according to claim 1. The combination above further provides that the fingers (4) are the main fingers with an upper and lower face (see upper and lower face of each finger as depicted in FIG. 5a of Masuyama). The combination above does not provide a wiper or that the fingers of the applicator further comprise secondary fingers extending from the main fingers and that secondary fingers extend from each main finger where the secondary fingers extend from an upper or lower surface of each main finger and each secondary finger extends within the same layer as the main finger. Lewis teaches 
Regarding claims 18-19, the combination of Masuyama and Gueret provide the article according to claim 17. The combination above further provides that the fingers (4) are the main fingers with an upper and lower face (see upper and lower face of each finger as depicted in FIG. 5a of Masuyama). The combination above does not provide that the fingers of the applicator further comprise secondary fingers extending from the main fingers wherein the article comprises a wiper, the thickness and rigidity of the secondary fingers being such that when the applicator passes through the wiper, the  Gueret teaches an article (1) with an applicator (8) where the article has a container (3) with a wiper (6) coupled to the container such that when the applicator member is removed from the container, the wiper wipes the stem (7) and the applicator (8) (see paras. [0289-0290]) as a well-known and conventional aspect of a cosmetic article to wipe excess cosmetic from the applicator member. Lewis .
Claims 1, 3-4, 6, 8-10, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. (US Pub. 2006/0272668) in view of Gueret (US 20110168204 A1).
Regarding claim 1, Wyatt discloses an applicator (10) for a cosmetic product having a proximal end (see end of stem 16 adjacent handle 12) and a free end (see end of stem 16 distal from handle 12), and comprising at least two rows (see first and second rows as shown in annotated FIG. 60 below; FIG. 60 is the plan view of each quadrant of an applicator head showing distributions of the fingers along an axial length of the applicator head) of fingers (30) forming a first and a second planar layer respectively (see first and second planar layers denoted in annotated FIG. 60 below with the surfaces of FIGS. 60A-60B making up the first planar layer and FIGS. 60C-60D making up the second planar layer), the two layers being separate and parallel to one another (when viewed from the top, the first planar layer will make up one hemisphere or half of the applicator and the second planar layer will make up the other with the two layers being side-by-side and parallel with each other), the two rows facing each other, these two rows being adjacent (the first and second row with a square cross-section core as depicted in FIG. 60 and as shown in FIG. 33 and [0066] will yield the first row extending directly perpendicular and facing and being adjacent to the second row). (see FIGS. 1-28, 32-42, 57-63). Wyatt does not disclose that a dimension of the fingers decreases along the applicator from the proximal end to the free end. However, Gueret teaches an applicator for applying cosmetic compositions where the fingers (18) have a dimension that decreases along the applicator from the proximal end to the free end (see FIG. 65 depicting the length of the fingers decreasing along the applicator and also  The combination of Wyatt and Gueret provides the applicator according to claim 1. The combination above provides the angle between a longitudinal direction of the applicator and each finger decreases along the applicator from the proximal end to the free end (see Gueret FIG. 65 depicting the length of the fingers decreasing along the applicator and also the angle of the fingers with respect to the core 10 decrease along the applicator from the proximal end to the free end; see also paras. [0071,0073] describing that the fingers may be oriented in a half-fan towards the front which is a set of teeth having directions of elongation forming angles relative to the longitudinal axis of the core, as measured relative thereto, in the range 0 to 90 degrees, that decrease on going towards the distal end).


    PNG
    media_image3.png
    374
    602
    media_image3.png
    Greyscale

Regarding claims 3-4, the combination of Wyatt and Gueret provides the applicator according to claim 1. Wyatt further discloses a third and fourth row of fingers (see annotated FIG. 60 as used in the rejection of claim 1 above) extending into the first and second layer, respectively (see annotated FIG. 60 above where the third row is in the same planar layer as the first row and the second is in the same planar layer as the fourth row) where the fourth row faces the third row (similar to the placement of the first and second rows, the third and fourth rows are adjacent each other and facing each other).
Regarding claim 6, the combination of Wyatt and Gueret provides the applicator according to claim 1. Wyatt further discloses wherein the fingers of two rows facing each other (first and second row together and third and fourth row being paired) are offset relative to one another, staggered, along the longitudinal direction of the 

    PNG
    media_image4.png
    531
    787
    media_image4.png
    Greyscale

Regarding claims 8-10, the combination of Wyatt and Gueret provides the applicator according to claim 1. Wyatt further discloses the fingers (30) being main fingers with the applicator further comprising secondary fingers extending from each main finger (see FIGS. 9-13, 17, and 23 each depicting a cross-section of the fingers where secondary protrusions from each finger form secondary fingers; see also annotated FIGS. below with secondary fingers denoted as F2 and main fingers as F1) where the main fingers have an upper and lower face and the secondary fingers are associated with either one or both the upper and lower face (as an example, FIGS. 9, 

    PNG
    media_image5.png
    786
    851
    media_image5.png
    Greyscale

Regarding claim 12, the combination of Wyatt and Gueret provides the applicator according to claim 1. Wyatt further discloses all of the main fingers (30) and the secondary fingers (see FIGS. 9-13, 17, and 23 each depicting a cross-section of the fingers where secondary protrusions from each finger form secondary fingers; see also annotated FIGS. above with secondary fingers denoted as F2 and main fingers as F1) having a generally flat shape (see FIGS. 9-10, 12-13 where each finger and secondary finger protruding therefrom has a flat shape cross section).
Regarding claim 13, the combination of Wyatt and Gueret provides the applicator according to claim 1. Wyatt further discloses the fingers having a lanceolate shape (see FIG. 8 depicting a cross-section of a flat vertically oriented leaf-like finger and FIG. 26 as a tip of that finger coming to a point; thus, when viewed from a side view, the finger will have a lanceolate shape).
Regarding claim 14, the combination of Wyatt and Gueret provides the applicator according to claim 1. Wyatt further discloses at least one of the fingers (30) has grooves on its surface (see cross-sections of fingers in FIGS. 11-12, 17, and 23 all depicting cross-sections of fingers with grooves defined on an upper or lower surface; see examples of FIGS. 12and 17 below depicting rectangular grooves on the finger of FIG. 12 and pentagonal grooves on the finger of FIG. 17).

    PNG
    media_image6.png
    549
    321
    media_image6.png
    Greyscale

Regarding claim 17, the combination of Wyatt and Gueret provides the applicator according to claim 1. The combination above further discloses a cosmetic article (10) comprising an applicator according to claim 1.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wyatt and Gueret, as applied to claim 1 above, and further in view of Masuyama (JP 2009291344 A).
Regarding claim 15, the combination of Wyatt and Gueret provides the applicator according to claim 1. The combination above does not explicitly provide for a However, Masuyama teaches an applicator for cosmetic product where the overall shape of the applicator (the curvature of the core/stem) generates on overall wave shape (see FIG. 7a and FIGS. 20a and 20c all depicting an arcuate shape of the stem) as one of many available applicator shapes (see FIGS. 20a-20h) as is well-known and conventional in the art in order to conform to the natural curvature of the eyelid and overall profile of the eyelashes such that an applicator with this arcuate wave-shape can more accurately deliver cosmetic to a great number of eyelashes per stroke than an applicator which is straight. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the overall shape of the applicator as provided by the combination of Wyatt and Gueret to be of an arcuate wave-shape as taught by Masuyama as a well-known shape to conform to the natural curvature of the eyelid and overall profile of the eyelashes such that an applicator with this arcuate wave-shape can more accurately deliver cosmetic to a great number of eyelashes per stroke than an applicator which is straight.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Gueret does not disclose the claimed variable offset, however, the claim states “the respective fingers of two of the rows facing each other are offset relative to one another along a longitudinal direction of the applicator, and wherein a value of the offset between two consecutive fingers is variable along the applicator” Gueret discloses this feature as shown in Figures 5, Figure 11, . 
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772